539 Pa. 270 (1994)
652 A.2d 293
COMMONWEALTH of Pennsylvania, Appellant,
v.
David Allen SATTAZAHN.
Supreme Court of Pennsylvania.
Argued December 6, 1994.
Decided December 30, 1994.
Iva C. Dougherty, Mark C. Baldwin, Reading, for Com.
John Elder, Reading, for D.A. Sattazahn.
Before NIX, C.J., and FLAHERTY, ZAPPALA, PAPADAKOS, CAPPY, CASTILLE and MONTEMURO, JJ.

ORDER
PER CURIAM:
Appeal dismissed as having been improvidently granted.
CASTILLE, J., dissents.
MONTEMURO, J., is sitting by designation.